Citation Nr: 0943977	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for solar 
and seborrheic dermatitis of the face.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopy.

3.  Entitlement to a rating in excess of 10 percent for 
status post open reduction, with internal fixation, of the 
right elbow with mild arthritis.

4.  Entitlement to a compensable rating for status post torn 
radial collateral ligament of the right thumb 
metacarpophalangeal (MCP) joint with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  This case was previously remanded 
by the Board in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In June 2005, the Veteran and his spouse testified before a 
Veterans Law Judge who has since left his employment at the 
Board.  As such, the Veteran was given the opportunity to 
request an additional hearing and was informed in an August 
2009 letter that he had been scheduled for a Central Office 
hearing to be conducted in Washington, D.C., in January 2010.  
Thereafter, in September 2009, the Veteran asserted that he 
had mistakenly indicated that he wanted a hearing in 
Washington, D.C., and stated that he instead wished to be 
scheduled for a Board hearing before a Veterans Law Judge 
sitting at the RO.  Therefore, a remand is necessary in order 
to afford the Veteran his requested hearing.  38 C.F.R. 
§§ 20.703, 20.704 (2009).   Accordingly, the case is REMANDED 
for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


